FILED
                              NOT FOR PUBLICATION
                                                                            MAR 22 2018
                      UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT

NUNE SARGSYAN,                                   No. 14-70816

                Petitioner,                      Agency No. A099-707-441

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                         Argued and Submitted March 8, 2018
                                Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

       Petitioner Nune Sargsyan, a native and citizen of Armenia, seeks review of

the Board of Immigration Appeals’ ("BIA") denial of asylum, withholding of

removal, and protection under the Convention Against Torture ("CAT"). We deny

the petition.




       *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. Substantial evidence supports the conclusion that Petitioner did not

testify credibly. Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009). Petitioner’s

testimony before the IJ was inconsistent on several points, including the duration

of her husband’s extortion payments, the severity of her tooth injuries, what year

the hair salon burned down, and when her husband’s leg was broken. In denying

Petitioner’s claims, the BIA relied on those inconsistencies, none of which is

"merely trivial." Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir. 2010).

      2. The BIA did not err in rejecting Petitioner’s due process claims,

including those relating to the incomplete hearing transcript and interruptions

during her testimony. Petitioner has failed to demonstrate that she suffered

prejudice due to any procedural error and, therefore, her due process claims fail.

Morales-Izquierdo v. Gonzales, 486 F.3d 484, 495 (9th Cir. 2007) (en banc).

      3. Because Petitioner failed to address her CAT claim in her brief, she has

waived it. Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996).

      Petition DENIED.




                                          2